Title: From George Washington to Major General William Phillips, 16 January 1780
From: Washington, George
To: Phillips, William


          
            sir
            Head qrs [Morristown] January the 16. 1780
          
          On Friday I received Your Letter of the 8th, with a duplicate of the One you did me the honor to write on the 29th of December. So far as they respect the case of Major Gardiner—I refer you to the inclosed Copies of My Letters to you & this Gentleman on the 2d Instant. I should suppose the Originals will have come to hand before this, as they were sent from hence in a day or two after they were written, with directions for them to be

forwarded by a Flag, either to Staten Island or to paulus Hook, as the weather might permit.
          The case of Major Harnage & Captain Hawker will in some measure depend on the result of the propositions now under consideration for a more general exchange. Should their release however not be effected in this way, I shall be happy to contribute as far as it may remain with me, to accomodate matters to the peculiarity of their circumstances.
          I have taken the ⟨ear⟩liest occasion to transmit the inclosed packet from His Excellency Governor Jefferson, which I only received to day. I have the Honor to be with respect & esteem sir Yr Most Obed. st
          
            Go: Washington
          
        